                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

INTEGON GENERAL INSURANCE CORP.           :
              Plaintiff,                  :
                                          :
            v.                            :                 No. 5:19-cv-04281
                                          :
EDWIN RODRIGUEZ and                       :
ELVIS LUNA,                               :
                  Defendants              :
__________________________________________

                                            ORDER


          AND NOW, this 21st day of February, 2020, upon consideration of the Motions for

Default Judgment and for the reasons set forth in the Opinion issued this date, IT IS HEREBY

ORDERED THAT:

          1.     Integon’s Motions for Default Judgment, ECF Nos. 11 and 15, are GRANTED.

          2.     Declaratory judgment is ENTERED in favor of Plaintiff and against Defendants:

Integon General Insurance Corporation does not have a duty to defend or indemnify Edwin

Rodriguez in the state court action: Luna v. Rodriguez, No. 2019-C-1295 (Lehigh Cty Ct. Com.

Pleas).

          3.     The Clerk of Court is directed to CLOSE this case.



                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge



                                                 1
                                              022120
